United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.G., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Denver, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
John Eiler Goodman, Esq., for the appellant
No appearance, for the Director

Docket No. 13-220
Issued: May 9, 2013

Oral Argument April 2, 2013

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 7, 2012 appellant, through her attorney, filed a timely appeal from a
September 28, 2012 decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the decision.
ISSUE
The issue is whether appellant established that she has more than nine percent
impairment of the right upper extremity for which she received a schedule award.
On appeal, appellant’s attorney asserts that all conditions, including those preexisting and
subsequently acquired, should be included in a schedule award determination. He indicated that
the statement of accepted facts was incomplete and further contended that OWCP erred in ruling
that only carpal tunnel syndrome could be considered in granting a schedule award when the
1

5 U.S.C. §§ 8101-8193.

residuals of ganglion cyst and ulnar nerve surgery should be considered. Counsel requested that
appellant be referred for a second opinion evaluation.
FACTUAL HISTORY
This case has previously been before the Board. In a December 1, 2005 decision, the
Board found that OWCP properly determined in an August 20, 2004 decision that appellant’s
diagnosed condition of thoracic outlet syndrome required further medical development and
therefore properly denied acceptance of the condition at that time.2 The facts of the previous
Board decision are incorporated herein by reference.
In January 2005 OWCP referred appellant to Dr. John D. Douthit, a Board-certified
orthopedic surgeon, for a second opinion evaluation. In reports dated February 16, May 2 and
24, 2005, Dr. Douthit advised that electrodiagnostic studies did not support a diagnosis of
thoracic outlet syndrome. He diagnosed employment-related mild carpal tunnel syndrome and a
complex pain syndrome of the neck and upper extremities that was not employment related.
Appellant stopped work with the Federal Government on February 18, 2005 and retired on
disability, effective May 14, 2005. She underwent carpal tunnel release surgeries on the right
and left on July 12, 2006 and January 3, 2007 respectively. On June 27, 2007 appellant
underwent right shoulder surgery.
In correspondence dated February 24, 2010, appellant requested a schedule award. She
submitted a December 24, 2009 report from Dr. L. Barton Goldman, a Board-certified
physiatrist, who completed The Disabilities of the Arm, Shoulder and Hand Score (QuickDASH)
and activities of daily living questionnaires, and provided range of motion findings of bilateral
elbows and shoulder. Dr. Goldman advised that he evaluated appellant’s upper extremities in
accordance with the sixth edition of the American Medical Association, Guides to the Evaluation
of Permanent Impairment (hereinafter A.M.A., Guides).3 Regarding the right upper extremity,
appellant’s right shoulder myofascial pain condition yielded an eight percent impairment; she
had three entrapment neuropathies on the right that yielded an additional six percent impairment;
and her brachial plexus condition yielded a four percent arm impairment. Dr. Goldman utilized
the Combined Values Chart to total 17 percent impairment of the right upper extremity, based on
appellant’s diagnosis-based impairment for the shoulder and peripheral nerve impairments for
brachial plexus, lower trunk and carpal tunnel syndrome. Regarding the left upper extremity, her
left shoulder myofascial pain yielded an 8 percent impairment and her left carpal tunnel
syndrome yielded a 3 percent arm impairment or a total 11 percent left upper extremity
impairment.4
On September 25, 2012 OWCP asked its medical adviser, Dr. Morley Slutsky, Boardcertified in occupational medicine, to provide a report regarding appellant’s bilateral upper
extremity impairments. In the transmittal memorandum, it noted that bilateral carpal tunnel
2

Docket No. 05-906 (issued December 1, 2005).

3

A.M.A., Guides (6th ed. 2008).

4

Dr. Goldman previously submitted an impairment rating dated September 23, 2008 in which he evaluated
appellant’s impairment under the fifth edition of the A.M.A., Guides.

2

syndrome was accepted that right medial and lateral epicondylitis, right shoulder adhesive
capsulitis, and aggravation of displacement of cervical disc without myelopathy were
nonexistent, nonwork related or resolved, according to the second opinion evaluation of
Dr. Douthit. The medical adviser was instructed to review the record, including the statement of
accepted facts and provide an impairment evaluation.
In a September 26, 2012 report, Dr. Slutsky reviewed the medical evidence including
Dr. Goldman’s reports and electrodiagnostic studies. He stated that Dr. Goldman incorrectly
rated three neuropathies in the right arm when it was only appropriate to review compression
neuropathy under Table 15-23 of the A.M.A., Guides. Due to carpal tunnel syndrome, appellant
had a nine percent right upper extremity impairment and a zero percent (no) impairment on the
left. He noted that right shoulder adhesive capsulitis was not a listed diagnosis, and there was no
objective evidence that bilateral medial or lateral epicondylitis were present.
By decision dated September 28, 2012, appellant was granted a schedule award for a nine
percent impairment of the right upper extremity.
LEGAL PRECEDENT
The schedule award provision of FECA and its implementing federal regulations5 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.6 For decisions after
February 1, 2001, the fifth edition of the A.M.A., Guides is used to calculate schedule awards.7
For decisions issued after May 1, 2009, the sixth edition will be used.8
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).9 Under the sixth edition, for upper extremity impairments the evaluator
identifies the impairment class for the diagnosed condition (CDX), which is then adjusted by
grade modifiers based on Functional History (GMFH), Physical Examination (GMPE) and

5

20 C.F.R. § 10.404.

6

Id. at § 10.404(a).

7

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4
(January 2010).
8

FECA Bulletin No. 09-03 (issued March 15, 2009).

9

A.M.A., Guides, supra note 3 at 3, section 1.3, “The International Classification of Functioning, Disability and
Health (ICF): A Contemporary Model of Disablement.”

3

Clinical Studies (GMCS).10 The net adjustment formula is (GMFH-CDX) + (GMPE-CDX) +
(GMCS-CDX).11
Impairment due to carpal tunnel syndrome is evaluated under the scheme found in Table
15-23 (Entrapment/Compression Neuropathy Impairment) and accompanying relevant text.12 In
Table 15-23, grade modifiers levels (ranging from zero to four) are described for the categories
test findings, history and physical findings. The grade modifier levels are averaged to arrive at
the appropriate overall grade modifier level and to identify a default rating value. The default
rating value may be modified up or down by one percent based on functional scale, an
assessment of impact on daily living activities.13
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with the medical adviser
providing rationale for the percentage of impairment specified.14
ANALYSIS
The Board finds that this case is not in posture for decision. The record reveals that
medial and lateral epicondylitis, right; adhesive capsulitis, right shoulder; temporary aggravation
of displacement of cervical disc without myelopathy; temporary aggravation of displacement of
lumbar disc without myelopathy; and bilateral carpal tunnel syndrome are accepted conditions.
The Board, however, notes that the record is inconsistent as to whether a right ganglion has been
accepted as employment related. Neither the January 3, 2005 statement of accepted facts nor the
statement of accepted facts addendum dated September 20, 2012 include it as an accepted
condition. However, in a January 6, 2009 letter to appellant, OWCP indicated that a ganglion on
the right was an accepted condition.
Regarding the assertion on appeal that both preexisting and subsequently acquired
conditions are to be included in a schedule award determination, it is well established that in
determining entitlement to a schedule award, preexisting impairment to the scheduled member is
to be included.15 There is no basis for including subsequently acquired conditions. OWCP
procedures provide:
“Impairment ratings for schedule awards include those conditions accepted by the
OWCP as job-related and any preexisting permanent impairment of the same
10

Id. at 385-419.

11

Id. at 411.

12

Id. at 449.

13

Id. at 448-50.

14

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(f) (February 2013).
15

Peter C. Belkind, 56 ECAB 580 (2005); Raymond E. Gwynn, 35 ECAB 247 (1983).

4

member or function. If the work-related injury has affected any residual
usefulness in whole or in part, a schedule award may be appropriate. There are no
provisions for apportionment under the FECA. Rated impairment should reflect
the total loss as evaluated for the schedule member at the time of the rating
exam[ination].”16
In his December 24, 2009 report, Dr. Goldman did not clearly identify the tables he
utilized in his impairment analysis. The sixth edition of the A.M.A., Guides requires that, after
identifying the impairment class for the diagnosed condition, this is then adjusted by grade
modifiers based on functional history, physical examination and clinical studies,17 to be followed
by application of the net adjustment formula.18 Dr. Goldman did not provide sufficient
explanation of the diagnosis categories, class or evaluation of the grade modifiers he applied to
rate impairment. As discussed, grade modifiers should be considered for functional history,
physical examination and clinical studies and these grade modifiers can change the extent of a
given impairment rating. Moreover, Dr. Goldman provided a rating for shoulder myofascial
pain. This is not an accepted condition. The Board notes that Dr. Goldman’s physical findings,
on which the September 28, 2012 schedule award was based, are more than three years old.
The Board also finds the report of Dr. Slutsky is insufficient to establish the extent of
permanent impairment. Dr. Slutsky relied on a transmittal memorandum that included an
equivocal statement regarding what conditions were accepted. It is also unclear whether he
reviewed the case file to determine if appellant would be entitled to an schedule award for
preexisting upper extremity conditions.
Where impairment has not been correctly described, a new or supplementary evaluation
should be obtained.19 As the medical evidence of record does not fully comport with the
A.M.A., Guides or provides a complete analysis of appellant’s right upper extremity impairment,
the Board finds that the case is not in posture for decision. The case is remanded to OWCP for
further development of the medical evidence on the extent of impairment of appellant’s right
upper extremity in accordance with the sixth edition of the A.M.A., Guides. On remand, OWCP
should prepare an updated statement of accepted facts that includes all accepted conditions and
refer appellant to an appropriate physician for a second opinion evaluation. Following such
further development as OWCP deems necessary, it should issue a de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision as to the extent of appellant’s
right upper extremity impairment.

16

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.806.5(d) (February 2013).
17

Supra note 10.

18

Supra note 11.

19

L.H., 58 ECAB 561 (2007).

5

ORDER
IT IS HEREBY ORDERED THAT the September 28, 2012 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to OWCP for proceedings
consistent with this decision of the Board.
Issued: May 9, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

